UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6788


ALTON GREGORY SIMMONS-BEY, a/k/a Gregory Simmons-Bey,

                     Plaintiff - Appellant,

              v.

WAKE COUNTY SHERIFF DEPARTMENT; KEEFE COMMISSARY
NETWORK; CAPT. RHONDS; OWNER TAYLOR FAMILY; DIRECTOR
ALLISON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03288-D)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Gregory Simmons-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alton Simmons-Bey appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Simmons-Bey v. Wake Cnty. Sherriff Dep’t, No. 5:19-ct-03288-D (E.D. Va. May 14, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2